Citation Nr: 1017269	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991 and from February 2003 to April 2004.  DD Form 214s of 
record additionally indicate a prior period of active service 
of seven months and thirteen days; additional documentation 
indicates this service may have occurred from August 1987 to 
April 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran provided testimony at an RO Decision Review 
Officer hearing in May 2007.  A transcript of the hearing is 
associated with the claims file.

This case was the subject of a Board remand dated in February 
2009.

Upon review of the record, the Board is compelled to again 
REMAND this appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The majority of the Veteran's service treatment records have 
been lost or destroyed.  In such cases, VA has a heightened 
duty to assist the veteran in development of his claim.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, in 
cases where records once in the hands of the government are 
lost, VA has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Russo v. Brown, 9 Vet. App. 46, 51 (1996);
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A report of a VA examination of the Veteran conducted in May 
2009 is not adequate for adjudication of the Veteran's claim 
for service connection for sleep apnea.  The examination 
report addresses in a summary fashion the matter of whether 
the Veteran's sleep apnea is caused by or a result of PTSD.  
The examination report does not address whether the Veteran's 
sleep apnea began during active service or is related to any 
incident of service; nor does it discuss whether the sleep 
impairment attributed to service-connected PTSD may 
chronically worsen the Veteran's sleep apnea.  See 38 C.F.R. 
§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (addressing secondary service connection by reason 
of aggravation).

Sleep disturbance is noted in many records of psychiatric 
treatment from July 2004-three months after the Veteran's 
discharge from service and continuing thereafter.  The May 
2009 VA examiner acknowledged that both sleep apnea and PTSD 
may cause disturbance in sleep.  

The clinical identification and attribution of sleep 
disturbance symptoms to a specific diagnosis is critical to 
the evaluation of the appeal.  Under the law, the Veteran may 
receive service connection for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Thus, if sleep apnea is 
determined by competent medical evidence to be a separate 
disability, the Veteran may receive  service connection for 
the disorder which will be assigned a separate disability 
rating.  Compare Esteban and 38 C.F.R. 4.14 (Evaluation of 
the same disability under various diagnoses is to be avoided. 

The Board does not have the medical expertise to determine 
whether the sleep disturbance described in treatment records 
shortly after discharge from service was due to sleep apnea 
or PTSD or some combination of both, or the likelihood that 
such sleep disturbance originated during service.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran had any disorder that 
was related to his period of active service, and if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by ordering a medical examination to 
support its ultimate conclusions).  

Additionally, the Board notes that a December 2004 VA 
treatment record reflects that the Veteran had problems 
sleep-walking, and several treatment records describe sleep 
disturbance attributed to PTSD.  The Board is not competent 
to determine whether sleep-walking may be a complication of 
sleep apnea; or whether psychiatric conditions that result in 
chronic sleep deprivation may worsen sleep apnea.  See 
Colvin, 1 Vet. App. 171.

Also, the May 2009 VA examiner was indicated in the 
examination report to be a "PA," or physician's assistant.  
There is no indication in the examination report of 
supervision or review the report by a physician, contrary to 
documented VA adjudication policy.  

Specifically, VA's Adjudication Manual Rewrite, M21-MR Part 
III, Subpart IV, Chapter 3, Section D. 18(a), provides: 'All 
original examination reports must be signed by a physician, 
unless the examination was performed by a clinical or 
counseling psychologist, dentist, audiologist, or 
optometrist.'  A note following this directive indicates that 
reports of physical examinations conducted by qualified 
medical examiners other than physicians, such as physician's 
assistants, are acceptable 'if the reports are reviewed and 
signed by a physician.'  

Another note indicates that examination reports transmitted 
via certain electronic transmission systems without 
signatures are acceptable since signed copies are maintained 
by the Veterans Health Administration (VHA) or contract 
examining facility, but this does not appear to modify the 
requirement that a physician must indicate review and 
approval of the report of an examination conducted by a 
physician's assistant or nurse practitioner.  In this regard, 
the Board notes that, in Nunez-Perez v. Peake, No. 07-1405 
(Vet. App. Jan. 14, 2009) (unpublished single-judge 
disposition), the Court of Appeals for Veterans Claim (Court) 
found that an unsigned examination report was insufficient 
for rating purposes and that the provisions of the 
Adjudication Manual and Manual Rewrite were substantive rules 
that were binding on VA.  See also Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (a non-precedential decision may be 
cited for any persuasiveness or reasoning it contains).

In light of the above, the Board finds that a new VA 
examination and opinion is necessary.  In order to ensure 
that the VA examination report is adequate, it must be 
performed by a physician with adequate expertise in the area 
of sleep disorders.  The purpose of the examination is to 
determine whether the Veteran's sleep apnea began during 
service or is related to any incident of service; and, if 
not, whether the Veteran's service-connected PTSD may cause 
or aggravate his sleep apnea.  See 38 U.S.C.A. §§ 1110, 
1131, 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.310; VA 
Adjudication Manual Rewrite, M21-MR Part III, Subpart IV, 
Chapter 3, Section D. 18(a), supra; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), supra; Colvin v. Derwinski, 1 
Vet. App. 171 (1991), supra; Dixon v. Derwinski, 3 Vet. App. 
261 (1992), supra; Sklar v. Brown, 5 Vet. App. 140, 146 
(1993) (observing that a specialist's opinion as to a medical 
matter outside of his or her specialty may be afforded little 
weight).

Additionally, from a review of the record, it appears that 
the Veteran is in receipt of ongoing private or VA treatment 
for PTSD and sleep apnea.  In March 2010 the Board received 
sleep study records for the period from May 2009 through 
February 2010, not previously associated with the claims 
file.  Further, in VA treatment records, there are references 
to ongoing individual therapy treatment at the Olney Vet 
Center.  As these records likely contain references the 
frequency and nature of the Veteran's ongoing sleep 
impairment attributed to sleep apnea and PTSD they should be 
obtained and associate with the claims file.  See 38 C.F.R. 
§ 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet 
Center records constructively in possession of VA); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant 
VA treatment records are considered to be constructively 
contained in the claims folder).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his PTSD or sleep 
disorder during the period from April 2004 
to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain all 
relevant records that have not been 
previously obtained from each health care 
provider the Veteran identifies.

The record sought must include records of 
treatment for sleep apnea corresponding to 
sleep studies from May 2009 to February 2010 
received by the Board in March 2010.

The records sought must further include all 
records of treatment for PTSD at the Olney 
Vet Center and any VA records of treatment 
for sleep apnea or PTSD that have not been 
previously obtained.
  
The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for a VA examination 
with a physician with appropriate expertise 
in sleep disorders.  

The purpose of the examination is to 
determine whether the Veteran's sleep apnea 
had its onset during active service or is 
related to any incident of service, and, if 
not, whether the Veteran's service-
connected PTSD has caused or aggravated (a 
chronic worsening of underlying condition 
as opposed to a temporary flare-up of 
symptoms) his sleep apnea.  

The following considerations will govern 
the examinations:

(a)  Subject to the Veteran's consent and 
if deemed clinically suitable by the 
examining physician(s), the Veteran's wife 
may be invited to the examination so that 
she can provide her observations as to the 
Veteran's sleep disorder symptoms after his 
return from Iraq and after his discharge 
from active service.

(b) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(c) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(d)  The examiner will specifically address 
whether the Veteran had sleep apnea during 
active service or whether his sleep apnea 
is related to any incident of service.

In so finding, the examiner must discuss 
the history provided by the Veteran and any 
history provided by his wife; acknowledge 
and discuss the significance of VA 
treatment records indicating sleep 
disturbance in July 2004, approximately 
three months after discharge from active 
service, and thereafter; and records dated 
in December 2004 describing the Veteran's 
problems with sleep-walking. 

(e)  If the examiner finds that the Veteran 
did not have sleep apnea during active 
service or that is related to any incident 
of service, the examiner must then provide 
an opinion as to whether the Veteran's 
service-connected PTSD has caused or 
aggravated his sleep apnea.  

This must include a discussion as to 
whether any chronic sleep deprivation 
resulting from the Veteran's service-
connected PTSD results in a chronic 
worsening of his sleep apnea disorder.

(f)  The physician must provide a complete 
rationale for his or her opinions, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

(g)  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  

The examiner is to specifically address in 
his or her conclusion the purpose of the 
examination--to determine whether the 
Veteran's sleep apnea had its onset during 
active service or is related to incident of 
service, and, if not, whether the Veteran's 
service-connected PTSD has caused or 
aggravated (a chronic worsening of 
underlying condition as opposed to a 
temporary flare-up of symptoms) his sleep 
apnea. 

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


